DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
Response to Arguments
Applicant’s arguments filed 06/03/2021 with respect to claims 20-21 have been considered but are moot because the arguments do not apply to any of the references being used in the current rejection.
Allowable Subject Matter
Claims 1-19, 23 are allowed.

Claim Rejections - 35 USC § 103
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

Claim 20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kim et al (US 2019/0037164 A1) in view of Jun et al (US 2008/0315766 A1) and further in view of Nishiwaki et al (US 2017/0134546 A1).
Regarding claims 20, Kim et al disclose a display device comprising: a display panel (Kim et al; Fig 15; display 110); a sound generator disposed under the display .

Claim 21 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kim et al (US 2019/0037164 A1) in view of Nishiwaki et al (US 2017/0134546 A1).
Regarding claims 21, Kim et al disclose a method of playing sound from an electronic device having a display panel and a sound generator mounted in a frame by a porous layer (Kim et al; Fig 1; display 110; generator 300 frame 911 porous layer AG), the method comprising the steps of: applying an electronic signal to activate the sound generator (Kim et al; Fig 1; Para [0046]); vibrating substantially the entire display panel via the porous layer (Kim et al; Fig 1); and vibrating the display panel independently of the frame, (Kim et al; Para [0053]) wherein the sound generator and the porous layer are disposed on a same plane (Kim et al; Fig 1; 300 and AG are disposed on 200), and wherein the sound generator penetrates the porous layer (Kim et al; Fig 1; generator 300 penetrates AG); but do not expressly disclose and a thickness of the sound generator is greater than a thickness of the porous layer. However, in the same field of endeavor, Nishiwaki et al disclose a display device wherein a thickness of the sound generator is greater than a thickness of the porous layer, (Nishiwaki et al; Para .



Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 


Any inquiry concerning this communication or earlier communications from the examiner should be directed to KUASSI A GANMAVO whose telephone number is (571)270-5761.  The examiner can normally be reached on M-F 9 AM-5PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Duc Nguyen can be reached on (571) 272-7503.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/KUASSI A GANMAVO/Examiner, Art Unit 2651                                                                                                                                                                                                        
/MATTHEW A EASON/Primary Examiner, Art Unit 2651